 


109 HR 3608 IH: Internet Drug Sales Accountability Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3608 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Sweeney introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to prohibit third-party Internet sales sites from posting offers to sell controlled substances, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Internet Drug Sales Accountability Act. 
2.Sales of controlled substances through third-party Internet sales sitesThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by inserting after section 423 the following section: 
 
424. Prohibitions regarding sales of controlled substances through third-party Internet sales sites 
(a)In generalSubject to subsection (d), it is unlawful for a person who controls a third-party Internet sales site— 
(1)to accept for posting on the site an offer to sell an item that the person knows is a controlled substance; or 
(2)to fail to promptly remove from the site an offer to sell an item when a Federal or State official notifies the person, in accordance with subsection (e), that the item is a controlled substance. 
(b)Third-party Internet sales siteFor purposes of this section, the term third-party Internet sales site means an Internet site, operated as part of a business, that permits users of the site to post an offer to sell an item directly to a consumer. 
(c)AdvertisingFor purposes of this section, the term offer, with respect to the sale of an item, includes an advertisement for the sale of the item. 
(d)Exclusion regarding licensed pharmaciesSubsection (a) does not have any applicability with respect to the sale of controlled substances by a licensed pharmacy, including a licensed Internet pharmacy. 
(e)Notice regarding controlled substanceA person who controls a third-party Internet sales site shall create a system for receipt of notice under subsection (a)(2) in accordance with this subsection if the notice is in writing and the notice— 
(1)specifies this section as the relevant statutory authority; 
(2)specifies the name, title, physical address, and contact information of the Federal or State official or officials who sent the notice; 
(3)specifies the third-party Internet site involved; 
(4)specifies the offer with which the notice is concerned, including the controlled substance involved; 
(5)specifies the location of the offer on the site through the uniform resource locator (commonly referred to as the URL) or through the Internet Protocol numbers that constitute the address of the location; and 
(6)is provided to the designated agent of the third-party Internet sales site designated in accordance with section 512 of title 17, United States Code, if the site has designated such an agent. 
(f)Penalties 
(1)Criminal penalties 
(A)First convictionA person who violates subsection (a) shall be fined under title 18, United States Code, or imprisoned not more than one year, or both, subject to subparagraph (B). 
(B)Subsequent convictionsIf a person commits a violation of subsection (a) after a single prior conviction of the person under this paragraph, the person shall for such violation be fined under title 18, United States Code, or imprisoned not more than five years, or both. If a person commits a violation of such subsection after two or more prior convictions of the person under this paragraph, the person shall for such violation be fined under such title or imprisoned not more than 10 years, or both. 
(2)Civil penaltyA person who violates a requirement under subsection (e) is subject to a civil penalty not exceeding $1,000,000 for each such violation.  
(g)Protection for identifying and removing illegal offers 
(1)Monitoring and removal of offersA third-party Internet sales site should monitor and remove in good faith any posting of an offer to sell an item that the third-party Internet sales site believes to violate Federal or State law, or that is the subject of a notice described in subsection (e). 
(2)Protection against liabilityA third-party Internet sales site that in good faith monitors and removes any posting in accordance with paragraph (1) shall not be liable under any Federal or State law. 
(h)Additional definitionsFor purposes of this section: 
(1)The term control, with respect to an Internet site, means to have the legal right to exercise control over all or substantially all of the content of the site, without regard to the extent to which such authority actually is exercised. 
(2)The term Internet means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected world-wide network of networks that employ the transmission control protocol/internet protocol, or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio. 
(3)The terms Internet site, with respect to the Internet, mean a specific location on the Internet that is determined by Internet Protocol numbers or by any successor protocol for determining a specific location on the Internet. 
(4)The term licensed Internet pharmacy mean an Internet site that is controlled by a licensed pharmacy and is used by such pharmacy to make sales of controlled substances or other drugs. 
(5)The term licensed pharmacy means a person who is licensed as a pharmacy under applicable Federal or State law. 
(6)The term remove, with respect to an offer posted on a third-party Internet sales site, includes disabling public access to the offer.  . 
 
